Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 and 7-10 are pending in the application. Claims 1-5 and 7-10 are allowed.


Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 
As a minor note on an issue that a challenger could theoretically raise regarding amended claim 10, the second to last and third to last species in claim 10 are HCl salts where claim 10 ends in the phrase “or a salt, a stereoisomer,” etc. thereof. A potential challenger could argue that there is a conflict between reciting certain species as salts while maintaining a final limitation regarding salt formation. The Examiner does not find that the issue would warrant any statutory rejection since indefiniteness is determined from the point of view of a person of skill in the art. As an analogy, it is routine to recite lists of compounds where some do not even contain stereogenic centers but the list is frequently terminated by “or a stereoisomer thereof.” In those situations, a person of skill readily appreciates that the limitation of a stereoisomer need not apply to every member of the list. The same rationale would apply here, i.e. Applicant has chosen to recite some species that are generic to any type of salt formation and others are recited as specific salts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626